DETAILED ACTION
This Office action is in response to an election to a restriction requirement received on 2/11/2021.  Applicant elected claim 1-3 and 9-12.  The application will be examined accordingly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statements submitted by applicant on 8/29/2019, 11/6/2020, and 2/2/2021 have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 and 9 recite language, which invokes 35 U.S.C. 112(f).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the storage and the manager terms are considered to be a non-structural terms and were not found to be defined in the specification as an exclusively structural feature.  The dependent claims 2-3 and 10-11 inherit the interpretation of the independent claims. Examiner requests Applicant point to the disclosure in the specification that would allow a practitioner to conceptualize the structure of these elements, in case Examiner missed the definition. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9-11 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 were determined to invoke 35 U.S.C. 112(f). Further, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. A review of the specification did not reveal corresponding structure to any of these terms. The claims, which depend upon these independent claims inherit the deficiencies of the independent claims and are also rejected.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 rejected under 35 U.S.C. 101 because the claims cover material not found in any of the four statutory categories and is therefore outside the scope of 35 U.S.C. 101.  The claim recites a content management device and a manager.  While the claims can be interpreted as hardware, which would be within the scope of the statute, the claims are also able to be interpreted as being wholly software, which would be outside the scope of the statute.  Despite the recitation of imaging content performed by a terminal, and beacon signal being transmitted by terminals, which are generally understood to be hardware terminals, the functionality of these features are not intrinsic to the invention.  The invention only stores the content generated by the terminal and receives a signal from a terminal.  The claim is written in such a way that the boundaries of the invention can be interpreted as not requiring any hardware.  Therefore, the claims are rejected as being software per se.  Applicant may be able to overcome this rejection by amending the claims to positively recite the above hardware features into the elements of the claimed device, which preclude interpretation of the invention in a manner that is wholly software.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa (Japanese Patent Application JP2013045302 (A), See IDS filed 11/6/2020).
Regarding claim 1, Nishikawa discloses: a content management device, comprising: a storage that stores (a) a content generated by imaging performed by a first terminal that is at least one of a plurality of terminals (the server receives content image data from the communication terminal device. Nishikawa para. 0038. The terminal is used as the content image data generator and communicates with other communication terminal devices. Nishikawa para. 0039.), (b) a time at which the imaging of the content was performed (the database at the server stores information regarding the time of capturing the image data and associates it with the image data. Nishikawa para. 0225.), and (c) a history indicating whether each of one or more terminals among the plurality of terminals excluding a second terminal received, during a period that includes the time at which the imaging was performed, a beacon signal transmitted from the second terminal by radio waves, the second terminal being at least one of the plurality of terminals (an inquiry signal is limited to the vicinity of the transmitting unit. Nishikawa para. 0044. The signal establishes a communication line with another communication terminal device existing in the vicinity of the imaging capturing device. Nishikawa paras. 0043-0044. The identification information of the other recognized communication terminal device is transmitted to the server device in association with the content data. Nishikawa para. 0044. The server uses this associated data to determine whether or not to provide content data based on identification information to users who were participating in the event with event attendees. Nishikawa paras. 0034 and 0045.); and a manager that manages the content as a permissible content that is permitted to be presented by the plurality of terminals when determining, with reference to the storage, that each of the one or more terminals received the beacon signal during the period (the predetermined condition of distribution of the image content can be based upon whether or not the device was present around the current position of the generating device at the date and time. Nishikawa para. 0034. Distribution of image content is based upon established communication line with other communication terminal devices existing in the vicinity of the generating device based upon an inquiry signal and identification information of the other recognized communication terminals and associated with the content data. Nishikawa para. 0015.).  
Regarding claim 9, Ono discloses: a content management system, comprising: a plurality of terminals (communication terminal device communicates with other communication terminal devices. Nishikawa para. 0039.); and a content management device that manages contents generated by the plurality of terminals, the content management device being connected to the plurality of terminals, wherein each of the plurality of terminals transmits and receives corresponding ones of the contents generated (the server uses associated data to determine whether or not to provide terminal generated content data based on identification information to other communication terminal devices. Nishikawa paras. 0034, 0039, and 0045.), and a beacon signal that utilizes radio waves (an inquiry signal is limited to the vicinity of the transmitting unit. Nishikawa para. 0044.), and the content management device includes: a storage that stores (a) a content generated by a first terminal that is one of the plurality of terminals (the server receives content image data from the communication terminal device. Nishikawa para. 0038. The terminal is used as the content image data generator and communicates with other communication terminal devices. Nishikawa para. 0039.), (b) a time at which the content was generated (the database at the server stores information regarding the time of capturing the image data and associates it with the image data. Nishikawa para. 0225.), and (c) information indicating whether a terminal among the plurality of terminals excluding the first terminal succeeded or failed to receive, during a period that includes the time, the beacon signal transmitted from the first terminal among the plurality of terminals (an inquiry signal is limited to the vicinity of the transmitting unit. Nishikawa para. 0044. The signal establishes a communication line with another communication terminal device existing in the vicinity of the imaging capturing device. Nishikawa paras. 0043-0044. The identification information of the other recognized communication terminal device is transmitted to the server device in association with the content data. Nishikawa para. 0044. The server uses this associated data to determine whether or not to provide content data based on identification information to users who were participating in the event with event attendees. Nishikawa paras. 0034 and 0045.); and a manager that permits the terminal to present the content generated by the first terminal, the terminal being a terminal that is different from the first terminal among the plurality of terminals and that succeeded in receiving the beacon signal transmitted from the first terminal during a time frame that includes the time at which the content was generated (the predetermined condition of distribution of the image content can be based upon whether or not the device was present around the current position of the generating device at the date and time. Nishikawa para. 0034. Distribution of image content is based upon established communication line with other communication terminal devices existing in the vicinity of the generating device based upon an inquiry signal and identification information of the other recognized communication terminals and associated with the content data. Nishikawa para. 0015.).  
Regarding claim 10, Nishikawa discloses the limitations of claim 9, wherein the manager further permits a second terminal to present the content generated by the first terminal (the other terminal can acquire the content data from the image generating terminal. Nishikawa para. 0039.), the second terminal being a terminal that transmitted a beacon that the first terminal succeeded in receiving during the time frame (the inquiry signal is transmitted by the other terminal device to be received by the generating terminal. Nishikawa para. 0039. The server determines, based upon the predetermined conditions whether the other terminal device is in the proper vicinity to distribute the image data. Nishikawa para. 0034.).  
Regarding claim 11, Nishikawa discloses the limitations of claim 10, wherein the manager further permits a third terminal to present the content generated by the first terminal, the third terminal being a terminal that succeeded in one of beacon transmission and beacon reception performed with the second terminal during the time frame (the inquiry signal is transmitted by the other terminal device to be received by the generating terminal. Nishikawa para. 0039.  The predetermined condition of distribution of the image content can be based upon whether or not the device was present around the current position of the generating device at the date and time. Nishikawa para. 0034.).  
Regarding claim 12, Nishikawa discloses: a control method for use in a content management device, the control method comprising: identifying whether each of one or more terminals among a plurality of terminals received a beacon signal during a period with reference to a storage (a predetermined condition of distribution of image content can be based upon whether or not the device was present around the current position of the generating device at the date and time. Nishikawa para. 0034. Distribution of image content is based upon established communication line with other communication terminal devices existing in the vicinity of the generating device based upon an inquiry signal and identification information of the other recognized communication terminals and associated with the content data. Nishikawa para. 0015.) that stores (a) a content generated by imaging performed by a first terminal that is at least one of the plurality of terminals (the server receives content image data from the communication terminal device. Nishikawa para. 0038. The terminal is used as the content image data generator and communicates with other communication terminal devices. Nishikawa para. 0039.), (b) a time at which the imaging of the content was performed (the database at the server stores information regarding the time of capturing the image data and associates it with the image data. Nishikawa para. 0225.), and (c) a history indicating whether each of one or more terminals among the plurality of terminals excluding a second terminal received, during the period that includes the time at which the imaging was performed, the beacon signal transmitted from the second terminal by radio waves, the second terminal being at least one of the plurality of terminals (an inquiry signal is limited to the vicinity of the transmitting unit. Nishikawa para. 0044. The signal establishes a communication line with another communication terminal device existing in the vicinity of the imaging capturing device. Nishikawa paras. 0043-0044. The identification information of the other recognized communication terminal device is transmitted to the server device in association with the content data. Nishikawa para. 0044. The server uses this associated data to determine whether or not to provide content data based on identification information to users who were participating in the event with event attendees. Nishikawa paras. 0034 and 0045.); and managing the content as a permissible content that is permitted to be presented by the plurality of terminals when it is identified in the identifying that each of the one or more terminals received the beacon signal during the period (the predetermined condition of distribution of the image content can be based upon whether or not the device was present around the current position of the generating device at the date and time. Nishikawa para. 0034. Distribution of image content is based upon established communication line with other communication terminal devices existing in the vicinity of the generating device based upon an inquiry signal and identification information of the other recognized communication terminals and associated with the content data. Nishikawa para. 0015.).

Allowable Subject Matter
Assuming the rejections under 35 U.S.C. 101 and 35 U.S.C. 112 are overcome, claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ono (U.S. Pat. App. Pub. 2006/0192862 A1, See IDS filed 2/2/2021), automatic labeling of electronic images captures by a network device; Huibers (U.S. Pat. App. Pub. 2013/0339358 A1), managing the sharing of data based on criteria of likely candidate recipients. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493